Case 1:18-cv-09035-JPO-GWG Document 52-8 Filed 03/19/19 Page 1 of 23


                                                               EXHIBIT




                                                                         exhibitsticker.com
                                                                  8
Case 1:18-cv-09035-JPO-GWG Document 52-8 Filed 03/19/19 Page 2 of 23
Case 1:18-cv-09035-JPO-GWG Document 52-8 Filed 03/19/19 Page 3 of 23
Case 1:18-cv-09035-JPO-GWG Document 52-8 Filed 03/19/19 Page 4 of 23
Case 1:18-cv-09035-JPO-GWG Document 52-8 Filed 03/19/19 Page 5 of 23
Case 1:18-cv-09035-JPO-GWG Document 52-8 Filed 03/19/19 Page 6 of 23
Case 1:18-cv-09035-JPO-GWG Document 52-8 Filed 03/19/19 Page 7 of 23
Case 1:18-cv-09035-JPO-GWG Document 52-8 Filed 03/19/19 Page 8 of 23
Case 1:18-cv-09035-JPO-GWG Document 52-8 Filed 03/19/19 Page 9 of 23
Case 1:18-cv-09035-JPO-GWG Document 52-8 Filed 03/19/19 Page 10 of 23
Case 1:18-cv-09035-JPO-GWG Document 52-8 Filed 03/19/19 Page 11 of 23
Case 1:18-cv-09035-JPO-GWG Document 52-8 Filed 03/19/19 Page 12 of 23
Case 1:18-cv-09035-JPO-GWG Document 52-8 Filed 03/19/19 Page 13 of 23
Case 1:18-cv-09035-JPO-GWG Document 52-8 Filed 03/19/19 Page 14 of 23
Case 1:18-cv-09035-JPO-GWG Document 52-8 Filed 03/19/19 Page 15 of 23
Case 1:18-cv-09035-JPO-GWG Document 52-8 Filed 03/19/19 Page 16 of 23
Case 1:18-cv-09035-JPO-GWG Document 52-8 Filed 03/19/19 Page 17 of 23
Case 1:18-cv-09035-JPO-GWG Document 52-8 Filed 03/19/19 Page 18 of 23
Case 1:18-cv-09035-JPO-GWG Document 52-8 Filed 03/19/19 Page 19 of 23
Case 1:18-cv-09035-JPO-GWG Document 52-8 Filed 03/19/19 Page 20 of 23
Case 1:18-cv-09035-JPO-GWG Document 52-8 Filed 03/19/19 Page 21 of 23
Case 1:18-cv-09035-JPO-GWG Document 52-8 Filed 03/19/19 Page 22 of 23
Case 1:18-cv-09035-JPO-GWG Document 52-8 Filed 03/19/19 Page 23 of 23
